Citation Nr: 1520196	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than November 18, 2008, for reinstatement of Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.  He died in March 1971.  The Appellant is his surviving spouse, who is in receipt of DIC benefits.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which reinstated the Appellant's entitlement to receive DIC benefits, effective November 18, 2008.


FINDINGS OF FACT

1. The Veteran died in March 1971 from a service-connected disability.

2. The Appellant, who was the surviving spouse of the Veteran, received DIC benefits subsequent to his death and prior to her remarriage in August 1989.

3. The Appellant's subsequent marriage ended in December 1993 with the death of her husband.

4. The Appellant filed a claim for reinstatement of her DIC benefits on November 18, 2008.
2265519888

CONCLUSION OF LAW

The criteria for an effective date of November 18, 2007, for reinstatement of DIC benefits have been met.  38 U.S.C.A. §§ 103(d), 5110 (West 2014); 38 C.F.R. §§ 3.55(a)(3), 3.114, 3.400 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the earlier effective date claims arise from the Appellant's disagreement with the initial effective date assigned following the reinstatement of DIC benefits.  Because the claim for reinstatement of DIC was granted, the claim was substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that VA has also fulfilled the duty to assist the Appellant in the development of her claim.  In this case the claim for an earlier effective date does not require procurement of any additional records, nor does it require any medical examination.  As VA satisfied its duties to notify and assist the Appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Effective Date of DIC Benefits

DIC is a monthly payment made by VA to a surviving spouse, child, or parent due to a service-connected cause of death.  See 38 U.S.C.A. §§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving spouse means a person who was legally married to a Veteran at the time of his or her death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

A liberalizing law that became effective June 9, 1998, provides that the remarriage of the surviving spouse of a Veteran shall not bar the furnishing of DIC benefits to such person as the surviving spouse of the Veteran if her remarriage has been terminated by death or divorce unless the Secretary determines that the divorce was secured through fraud or collusion.  38 U.S.C.A. § 103(d)(2)(A); 38 C.F.R. § 3.55(a)(3).  Prior to that date, reinstatement of DIC benefits under these circumstances was not allowed.

Except as otherwise provided, the effective date of an award of DIC will be the date of the receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Where DIC is awarded or increased pursuant to a liberalizing law, the effect date of such award shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the act.  38 C.F.R. § 3.114(a).  Where a claim is reviewed at the request of an Appellant more than 1 year after the effective date of the law, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The Appellant was married to the Veteran at the time of his death from a service-connected disability in March 1971 and received DIC benefits as result.  When she remarried in August 1989, her DIC benefits ceased.  Her husband died in December 1993.  She filed a claim for reinstatement of her DIC benefits in November 2008, which was granted and she is seeking an effective date prior to the date of claim. 

It is the Appellant's contention that shortly after the death of her last husband in December 1993, she called VA and enquired about reinstatement of DIC benefits.  She was told that she did not qualify for reinstatement of benefits under the law.  She stated that it was not until a friend told her about possible eligibility in 2008 that she filed a formal claim for reinstatement.

The record does not contain any record of the Appellant's inquiry about eligibility for reinstatement of benefits prior to the filing of her formal claim in 2008.  At the time that she reports having made the inquiry, late 1993 or early 1994, the law did not provide for reinstatement of DIC benefits upon the death of subsequent spouse.  That change in the law was enacted later and became effective June 1998.  

The first claim made by the Appellant after the liberalizing law took effect was the one filed in November 2008.  As such, the earliest possible effective date for reinstatement of DIC benefits under the law is one year prior to the date the claim was received, or November 18, 2007.  38 C.F.R. § 3.114(a)(3).

The Board has considered the Appellant's argument that she should have been informed of her eligibility for reinstated benefits.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed this argument in a similar case in 2012.  The decision in Frederick v. Shinseki, 684 F.3d 1263 (Fed.Cir. 2012), explicitly rejected the claim that VA breached its duty to notify a surviving spouse of her potential eligibility to reinstatement of DIC based on a liberalizing law.  An effective date prior to that of November 18, 2007, as awarded herein, is not warranted.
 

ORDER

Entitlement to an effective date of November 18, 2007, for reinstatement of DIC benefits is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


